
	

113 HR 4223 IH: International Conflicts of Concern Act
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4223
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Wolf introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To restrict United States nationals from traveling to countries in which foreign governments or
			 anti-government forces allow foreign terrorist organizations to engage in
			 armed conflict for purposes of participating in such armed conflict or
			 from providing material support to entities that are engaged in such armed
			 conflict, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the International Conflicts of Concern Act.
		2.Identification of Countries of Conflict Concern
			(a)IdentificationNot later than 180 days after the date of the enactment of this Act, the President shall submit to
			 Congress a report that identifies each country the government of which or
			 anti-government forces in which the President believes, based on all
			 information available to the President, is allowing one or more foreign
			 terrorist organizations to engage in armed conflict that is occurring in
			 such country.
			(b)UpdatesThe President shall update the report required under subsection (a)—
				(1)as new information becomes available; and
				(2)not less frequently than annually.
				(c)FormThe report required under subsection (a) and the updates required under subsection (b) shall be
			 submitted in unclassified form, but may contain a classified annex if
			 necessary.
			3.Designation of Countries of Conflict Concern
			(a)Designation
				(1)In generalThe President shall designate a country as a Country of Conflict Concern if the President determines that—
					(A)the government of such country or anti-government forces in the country is allowing one or more
			 foreign terrorist organizations to engage in armed conflict that is
			 occurring in such country as identified in the report required under
			 section 2(a) or any update to the report required under section 2(b); and
					(B)it is in the national security interest of the United States to restrict travel by any United
			 States national to such country and to restrict material support provided
			 by United States nationals to entities that are engaged in armed conflict
			 in such country.
					(2)Initial designationSyria shall be deemed to have been designated by the President under paragraph (1) as of the date
			 of the enactment of this Act and the President is not required to notify
			 Congress of such designation of Syria under subsection (b).
				(b)Report on designationUpon designating a country as a Country of Conflict Concern under subsection (a), the President
			 shall submit to Congress a report notifying Congress of the designation of
			 the country.
			(c)Licensing requirementWith respect to any country designated as a Country of Conflict Concern under subsection (a), the
			 President shall exercise the authorities of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705 et seq.) without regard to section 202
			 of such Act to require a United States national to obtain a license—
				(1)to travel to such country; or
				(2)to provide material support to entities that are engaged in armed conflict in such country.
				(d)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) shall apply to a person who violates
			 paragraph (1) or (2) of subsection (c), or a regulation prescribed under
			 this Act, to the same extent that such penalties apply to a person that
			 commits an unlawful act described in section 206(a) of that Act (50 U.S.C.
			 1705(a)).
			(e)Termination of designationThe designation of a country as a Country of Conflict Concern under subsection (a) shall terminate
			 on the date on which the President determines and certifies to Congress
			 that subparagraph (A) or (B) of subsection (a)(1) (as the case may be), or
			 both, no longer applies with respect to the country.
			4.RegulationsThe President is authorized to promulgate such regulations as may be necessary to carry out the
			 provisions of this Act, including the promulgation of such regulations
			 under the authority of section 205 of the International Emergency Economic
			 Powers Act (50 U.S.C. 1704).
		5.DefinitionsIn this Act:
			(1)Foreign terrorist organizationThe term foreign terrorist organization means any organization so designated by the Secretary of State under section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189).
			(2)United States nationalThe term United States national means—
				(A)a national of the United States (as defined in section 101(a)(22) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(22)); or
				(B)an alien who is lawfully present in the United States.
				
